Case: 09-60543     Document: 00511147751          Page: 1    Date Filed: 06/21/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2010
                                     No. 09-60543
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOE LOUIS BROOKS,,

                                                   Plaintiff-Appellant

v.

MAYOR JOHN ROBERT SMITH; CITY OF MERIDIAN POLICE
DEPARTMENT; TERRELL THOMPSON; DAREALL THOMPSON; MARK
CHANDLEE; THERMON BUCHANAN; CANTWELL; THAD FORD; GLADYS
PRICE MCWILLIAMS; JOHN NELSON; MICHEL PHILLIPS,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 4:08-CV-145


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Joe Louis Brooks, Mississippi prisoner # 83462, appeals the district court’s
dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) of his 42 U.S.C. § 1983
complaint for failure to state a claim upon which relief could be granted. The
district court found that Brooks’s claims for monetary damages were barred by
Heck v. Humphrey, 512 U.S. 477 (1994). To the extent Brooks was seeking

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60543   Document: 00511147751 Page: 2         Date Filed: 06/21/2010
                                No. 09-60543

habeas relief, the district court dismissed his claims without prejudice. The
district court noted that its dismissal of Brooks’s complaint counted as a strike
under 28 U.S.C. § 1915(g).
      Brooks has failed to brief the district court’s reasons for the dismissal and
has therefore abandoned the only grounds for appeal. See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). His conditions-of-confinement allegations were
not presented to the district court and need not be considered. See Henderson
v. Cockrell, 333 F.3d 592, 605 (5th Cir. 2003).
      Brooks’s appeal is without arguable merit and therefore frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because it is frivolous, it
is dismissed. See 5 TH C IR. R. 42.2. This court’s dismissal of Brooks’s appeal
counts as another strike for purposes of 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Brooks is cautioned that if he
accumulates three strikes, he will no longer be allowed to proceed in forma
pauperis in any civil action or appeal filed while he is incarcerated or detained
in any facility unless he is under imminent danger of serious physical injury.
See § 1915(g).
      Brooks’s request for an extension of time to file anything else that might
be necessary is DENIED.
      APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING
ISSUED.




                                        2